DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third office action on the merits in response to the supplemental amendment filed on 03/17/2022. Applicant has amended claims 1, 21, and 25. Claims 1-2, 5, 7-10, 12-17, 19, and 21-26 are pending and examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Petrasko (US 2019/0203600 A1), in view of McGreehan (US 5,271,711).
Regarding claim 1, Petrasko teaches (Figure 2) a heat engine (10), the engine (10) comprising:
a rotor assembly (80) comprising a rotor disk (108) and a seal assembly (132 and 174);
an interfacing structure (150 and 152) at least partially surrounding the rotor assembly (80) at the seal assembly (132 and 174), wherein the seal assembly (132 and 174) and the interfacing structure (150 and 152) together form a first cavity (166) defining a first environmental condition and a second cavity (where 170 is pointing to) defining a second environmental condition, and
wherein aft (to the left) is defined as a downstream direction relative to a gas flow path (see annotated Figure 2 below for the chosen gas flow path) of the heat engine (10).

    PNG
    media_image1.png
    759
    641
    media_image1.png
    Greyscale

However, Petrasko does not teach a fluid supply manifold connected to the rotor assembly, the fluid supply manifold comprising an inlet opening at the first cavity and an outlet opening at the rotor disk, wherein the inlet opening is aft of the seal assembly;
wherein the fluid supply manifold is extended, at least partially along a radial direction, from the inlet opening at the first cavity to the outlet opening at the rotor disk,

McGreehan teaches (see figure) a similar heat engine (Col. 2, l. 57: “gas turbine engine”) comprising a fluid supply manifold (40, 64, and 66) connected to the rotor assembly (10), the fluid supply manifold (40, 64, and 66) comprising an inlet opening (top end of 64) at a first cavity (where “21” is) and an outlet opening (74) at the rotor disk (14),
wherein the fluid supply manifold (40, 64, and 66) is extended, at least partially along a radial direction (via channels 64), from the inlet opening at the first cavity to the outlet opening (74) at the rotor disk (14), wherein the inlet opening is aft (to the left) of a seal assembly (above 36);
wherein the outlet opening (74) is adjacent the rotor disk (14) such that a fluid (73) flowing through the fluid supply manifold (40, 64, and 66) is in thermal communication (via convection from cooling air 73) with at least an inner portion in the radial direction of the rotor disk (14) of the rotor assembly (10) – (as shown in figure, cooling air 73 circulates in a U-shaped and cools the inner portion of disk 14 as it travels up, and then cools the inner portion of an adjacent disk 14 as it travels back down).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Petrasko by including (see annotated Figure 2 on page 7) a fluid supply manifold connected to the rotor assembly and extended at least partially along a radial direction from the first cavity to an outlet opening in thermal communication with the rotor disk of the rotor assembly, in order to provide the ability to distribute cooling air differentially throughout the axial length of a compressor bore so as to more fully satisfy the particular thermal requirements of individual disc stages of a rotor in a gas turbine engine, as taught by McGreehan (Col. 1, ll. 34-39), therefore providing:

wherein the outlet opening (74) is adjacent the rotor disk (108) such that a fluid (McGreehan, 73) flowing through the fluid supply manifold (40, 64, and 66) is in thermal communication (via convection from fluid 73) with at least an inner portion in a radial direction of the rotor disk (108) of the rotor assembly (Petrasko, 80).

    PNG
    media_image2.png
    787
    670
    media_image2.png
    Greyscale

Regarding claim 2, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 1, including the fluid supply manifold (McGreehan, 40, 64, and 66) comprises a first manifold portion (64) extended along the radial direction, wherein the first manifold portion (McGreehan, 64) comprises the inlet opening (top end of 64) in fluid communication with the first cavity (Petrasko, 166);
a second manifold portion (40) extended along an axial direction; and

Regarding claim 5, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 2, including the third manifold portion (McGreehan, 74) is positioned inward of the rotor disk (Petrasko, 108) along the radial direction (as shown by the proposed modification in annotated Figure 2 on previous page, the second and third manifold portions are radially inward of rotor disks 108).
Regarding claim 7, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 2, including the fluid supply manifold (McGreehan, 40, 64, and 66) comprises a plurality of the third manifold portion (74) arranged in circumferential arrangement relative to one another (McGreehan, Col. 3, ll. 12-14: “the outer manifold tube is provided with at least one and preferably a plurality of circumferentially spaced orifices 74”).
Regarding claim 8, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 2, including the fluid supply manifold (McGreehan, 40, 64, and 66) comprises a plurality of the first manifold portion (64) arranged in circumferential arrangement relative to one another (McGreehan, Col. 3, ll. 3-6: “a predetermined amount of cooling air from the compressor inlet airstream 21 is bleed off through one or more channels 64 into an annular cavity 66”).
Regarding claim 9, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 8, including a fluid pathway is formed between adjacent pairs of the plurality of the first manifold portion (McGreehan, 64) arranged in circumferential arrangement (McGreehan: at the location of 64, the fluid pathway would be located into/out of the page and located between each pair of adjacent channels 64).
Regarding claim 10, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 2, and Petrasko further teaches (Figure 2) the engine (10) forms a first plenum (see annotated Figure 2 on next page) adjacent to a first side of the rotor disk (108), a second plenum (see annotated Figure 2 on next page) adjacent to a second side of the rotor disk (108) opposite of the first side of the rotor disk (108), wherein the second plenum is formed between the rotor disk (108) and the seal assembly (132 and 174), and wherein the engine (10) forms a third plenum (see annotated Figure 2 on next page) adjacent to the seal assembly (132 and 174) opposite of the second plenum.

    PNG
    media_image3.png
    788
    671
    media_image3.png
    Greyscale

Regarding claim 12, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 10, including a fluid pathway is formed between adjacent pairs of a plurality of the first manifold portion (64) arranged in circumferential arrangement (McGreehan: at the location of 64, the fluid pathway would be located into/out of the page and located between each pair of adjacent channels 64), and wherein the fluid pathway provides fluid communication between the second plenum and the third plenum (in the annotated Figure 2 of Petrasko on previous page, the fluid pathway would 
Regarding claim 13, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 12, including the fluid supply manifold (McGreehan, 40, 64, and 66) comprising the plurality of the first manifold portion (McGreehan, 64) forms a fluid flowpath (the path that airflow 164 in Petrasko travels, including the path formed by the inclusion of McGreehan’s fluid supply manifold) from the first cavity (Petrasko, 166) to the outlet opening (McGreehan, 74), and wherein the fluid supply manifold fluidly separates the fluid flowpath from the second plenum and the third plenum (since the fluid flowpath in McGreehan’s fluid supply manifold is closed off from the surrounding plenum, the fluid supply manifold separates the fluid flowpath from the second and third plenums).
Regarding claim 14, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 1, including the outlet opening (McGreehan, 74) is positioned in fluid impingement relationship with the rotor disk (Petrasko, 108) – (as shown in McGreehan’s figure, outlet opening 74 discharges fluid to impinge on the side walls of rotor disks 14; a similar impingement would apply to the side walls of Petrasko’s rotor disks 108).
Regarding claim 15, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 1, and Petrasko further teaches (Figure 2) the seal assembly (132 and 174) comprises a compressor discharge pressure seal (132) positioned between a compressor section (24) and a turbine section (28 – Figure 1).
Regarding claim 16, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 15, and Petrasko further teaches (Figure 2) the rotor disk (108) is positioned at the compressor section (24).
Regarding claim 17, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 15, including the rotor assembly (Petrasko, 80) comprises a shaft (Petrasko, 36) extended to the compressor section (Petrasko, 24) and the turbine section (Petrasko, 28 – Figure 1), and wherein the fluid supply manifold (McGreehan, 40, 64, and 66) is coupled to the shaft (Petrasko, 36) – (McGreehan teaches in Col. 2, ll. 51-53: “The inner manifold tube is thus mounted in coaxial relation about a hollow shaft 48”. A similar mounting of the fluid supply manifold would apply to Petrasko’s shaft 36).
Regarding claim 19, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 15, and Petrasko further teaches (Figure 2) the first cavity (166) is positioned distal to the compressor section (24), and wherein the second cavity (where 170 is pointing to) is positioned proximate to the compressor section (24) relative to the first cavity (166) – (as shown by Figure 2, the right-most portion of cavity 166 is farther from compressor section 24 than the left-most portion of the cavity where 170 is pointing to. It is further noted that cavity 166 is made up of multiple smaller cavities and that any of these smaller cavities, such as a right-most portion, may be considered “the first cavity”. Likewise, cavity 170 is made up of multiple smaller cavities, and any of these smaller cavities, such as a left-most portion, may be considered “the second cavity”).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Petrasko (US 2019/0203600 A1), in view of McGreehan (US 5,271,711), and in further view of Mane (US 2013/0039772 A1).
Regarding claim 26, Petrasko, in view of McGreehan, teaches the invention as claimed and as discussed above for claim 10, except for the third manifold portion forming an airfoil that is configured, with rotation of the rotor assembly, to accelerate a flow of fluid from the first plenum into the second plenum via a fluid pathway formed between adjacent pairs of the plurality of the third manifold portion.

Mane teaches (Figure 3) a protrusion (74) having an aerodynamic shape, such as an airfoil shape (p. [0037], ll. 18-19).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Petrasko, in view of McGreehan, by having the third manifold portion form an airfoil, in order to reduce the resistance to gases flowing past the protrusion and reduce any negative effect on the aerodynamic efficiency of the gas turbine engine caused by the protrusion, as taught by Mane (p. [0037], ll. 20-24), therefore providing:
an airfoil (McGreehan, 74 modified as an airfoil) that is configured, with rotation of the rotor assembly, to accelerate a flow of fluid from the first plenum (see annotated Figure 2 of Petrasko on page 10) into the second plenum (see annotated Figure 2 of Petrasko on page 10) via a fluid pathway (space between each of the circumferentially spaced orifices 74 adjacent to one another) formed between adjacent pairs of the plurality of the third manifold portion.

Allowable Subject Matter
Claims 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Response to Arguments
Applicant's arguments regarding the new limitations of claim 1 have been addressed in the prior-art rejection section above. It is noted that the claimed limitation “a gas flow path of the heat engine” may be any gas flow path within the heat engine, such as the gas flow path outlined in 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/William H Rodriguez/               Primary Examiner, Art Unit 3741